                    Case 3:20-cv-05354-RAJ Document 9 Filed 06/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE

10   SCOTT DURRANT,                                         Civil No. 3:20-CV-05354-RAJ

11            Plaintiff,

12            vs.                                           ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due Date shall be

16   amended as follows:

              Defendant shall have up to and including July 14, 2020, to file a Response to Plaintiff’s
17
     Complaint, including the certified administrative record. If the Commissioner is unable to file the
18   certified administrative record on or before that date, Defendant shall file a status report or
19   another motion for extension.

20            DATED this 17th day of June, 2020.

21

22
                                                             A
                                                             The Honorable Richard A. Jones
23                                                           United States District Judge
24

     Page 1         ORDER - [3:20-CV-05354-RAJ]
